Citation Nr: 1500537	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-23 836	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative joint disease, right ankle status post subluxation and fibular fracture.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, as secondary to degenerative joint disease, right ankle status post subluxation and fibular fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a rating in excess of 30 percent for degenerative joint disease, right ankle status post subluxation and fibular fracture, and a June 2012 rating decision by the St. Louis RO that denied secondary service connection for degenerative joint disease of the lumbar spine, as secondary to the above condition.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  Unfortunately, due to an audio malfunction, a written transcript of that hearing is unavailable.  The Veteran was informed of the malfunction in August 2014 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2014).  In September 2014, the Veteran declined to do so and asked that the appeal be considered on the evidence of record.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of Virtual VA reveals documents that, except for certain recent medical records, are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains a single document that is irrelevant to the current appeal.

For the reasons set forth below, the issue of an increased rating for degenerative joint disease, right ankle status post subluxation and fibular fracture, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for degenerative joint disease, right ankle status post subluxation and fibular fracture.

2.  The Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine.

 3.  The preponderance of the evidence shows that the Veteran's lumbar spine disability was aggravated beyond its natural progression by his service-connected degenerative joint disease, right ankle status post subluxation and fibular fracture.


CONCLUSION OF LAW

The criteria for service connection for a low back disability secondary to service-connected right ankle disability are met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, as the Board's decision to grant service connection for degenerative joint disease of the lumbar spine is completely favorable, no further action is required in order to comply with the VCAA.

II.  Analysis

The Veteran contends that the degenerative joint disease of his lumbar spine (hereinafter "lower back disability") is secondary to his service connected degenerative joint disease, right ankle status post subluxation and fibular fracture (hereinafter "ankle disability").  According to the Veteran, the ankle disability caused him to limp over the years, which permanently altered his gait and led to his lower back disability. 

Service connection may be established for any disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to a disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Board notes that the first and second elements of a secondary service connection claim are established.  The first element, a current disorder, is reflected in the April 2012 diagnosis by a VA examiner of degenerative disc and degenerative joint disease in the Veteran's back.  The second element is met by the Veteran's service-connected ankle disability.

Therefore, the only remaining inquiry is whether there is a nexus between the Veteran's lower back disability and his service-connected ankle disability. 

As noted above, an April 2012 VA back examination revealed that the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine.  However, the VA examiner opined that the Veteran's lower back disability was less likely than not proximately due to or the result of the Veteran's service-connected right ankle.  As rationale, the examiner stated that the Veteran was not noted to have complained about or been treated for any back problems in service.  The examiner noted that the back pain was first reported when the Veteran was approximately 43 years old.  The examiner explained that 50 percent of the population suffers some disc degeneration, regardless of symptoms, by the age of 40.  In addition, the examiner undertook extensive research on the causation of disc degeneration, as related to gait disturbance and ankle arthritis, and could find no study that supported the conclusion that a gait disturbance would directly cause disc degeneration.  Therefore, because the Veteran's lower spine condition was likely the result of aging and not the ankle condition, the VA examiner concluded there was no direct link between the ankle disability and the lower back disability.

The examiner further opined that he could not definitively determine a baseline level of severity of the Veteran's low back disability based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service-connected right ankle.  However, he was able to determine that the Veteran suffered from a persistent gait disturbance prior to the diagnosis of the lower back disability.  The examiner described the Veteran's early medical reports, which were absent of any description of a gait disturbance.  However, the records noted the use of crutches to alleviate ankle pain in the mid-1990's, as well as the use of a short leg cast.  By the mid-2000's, the examiner concluded, the Veteran's gait disturbance was "fixed and not intermittent."  The Veteran was found to be suffering from lower back pain soon thereafter.  Therefore the examiner concluded that, because the gait disturbance preceded the back pain, the Veteran's lower back disability was at least as likely as not aggravated beyond its natural progression by the service-connected ankle disability. 

Therefore, the third and final element is met.  Wallin, supra.  Accordingly, the benefit of the doubt will be conferred in the Veteran's favor and his claim of entitlement to service connection for degenerative joint disease of the lumbar spine, as secondary to his right ankle disability, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine, as secondary to degenerative joint disease, right ankle status post subluxation and fibular fracture, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim for an increased rating for the Veteran's ankle disability, to ensure that there is a complete record upon which to decide the claim and that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Veteran was last afforded a VA examination to assess the severity of his ankle disability in May 2010, over four years ago.  The Veteran's representative, noting that the Veteran has asserted worsening disability, requested in his December 2013 brief that the case be remanded for a VA examination to assess the current severity of the Veteran's service connected ankle disability.  In light of this assertion, and because the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected ankle disability, a new VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for further examination, and to ensure that the record before the examiner is complete and that all due process requirements are met, the AOJ should afford the Veteran another opportunity to present information and/or evidence pertinent to the matter being remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to request that the Veteran identify any outstanding VA or non-VA treatment records and, after securing any necessary authorization, obtain all identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and associate it with the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA joints examination to assess the severity of the Veteran's degenerative joint disease, right ankle status post subluxation and fibular fracture.  
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner is to discuss all findings in terms of the relevant diagnostic codes, particularly Diagnostic Codes 5262 and 5270.  All pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete in order to allow for a rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail. 

Any opinion expressed by the examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the examiner should specifically cite each reference material utilized.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered must be provided. 

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this remand, and to cooperate in the development of his case.  The failure to report for a VA examination may result in the denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is to first re-adjudicate the claim for an increased rating for the service-connected ankle disability.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  The SSOC must include clear reasons and bases for all determinations and afford the Veteran an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


